                                 Case 2:21-cv-00370-JAM-JDP Document 1 Filed 02/26/21 Page 1 of 29



 1   GERAGOS & GERAGOS
 2         A PROFESSIONAL CORPORATION
                   LAWYERS
             HISTORIC ENGINE CO. NO. 28
 3           644 South Figueroa Street
         Los Angeles, California 90017-3411
 4           Telephone (213) 625-3900
              Facsimile (213) 232-3255
              Geragos@Geragos.com
 5
     MARK J. GERAGOS    (SBN: 108325)
 6   mark@geragos.com
 7   ALEXANDRA KAZARIAN (SBN: 244494)
 8   ak@geragos.com
     DEV DAS            (SBN: 320712)
 9   dev@geragos.com
10
     DHILLON LAW GROUP INC.
11
     177 Post Street, Suite 700
12   San Francisco, California 94108
13   Telephone: (415) 433-1700
14   Facsimile: (415) 520-6593
     HARMEET K. DHILLON (SBN: 207873)
15
     harmeet@dhillonlaw.com
16   MARK P. MEUSER               (SBN: 231335)
17   mmeuser@dhillonlaw.com
18
     Attorneys for Plaintiff,
19
     BK SALONS LLC, a California Limited Liability Company dba POMP SALON;
20
21                         UNITED STATES DISTRICT COURT FOR
22                       THE EASTERN DISTRICT OF CALIFORNIA
23
24
     BK SALONS LLC, a California                 CASE NO.: 2:21-at-00171
25   Limited Liability Company dba POMP
26   SALON;
                          Plaintiff,             COMPLAINT FOR DECLARATORY
27                                               AND INJUNCTIVE RELIEF
28                                  vs.

                                                 1
                 COMPLAINT FOR DECLARATORY & INJUNCTIVE RELIEF
                                   Case 2:21-cv-00370-JAM-JDP Document 1 Filed 02/26/21 Page 2 of 29



 1   GAVIN NEWSOM, in his official
 2   capacity as Governor of California;
     XAVIER BECERRA, in his official
 3   capacity as the Attorney General of
 4   California; ERICA S. PAN, M.D.,
     M.P.H., in her official capacity as the
 5
     Acting State Public Health Officer for
 6   the California Department of Public
 7   Health, State of California—Health and
     Human Services Agency,
 8
                     Defendants.
 9
10
              Current lockdown policies are producing devastating effects on short and
11            long-term public health. The results (to name a few) include lower
12            childhood vaccination rates, worsening cardiovascular disease outcomes,
              fewer cancer screenings and deteriorating mental health- leading to
13            greater excess mortality in years to come, with the working class and
14            younger members of society carrying the heaviest burden.
15            ….
              The most compassionate approach that balances the risks and benefits of
16            reaching herd immunity, is to allow those who are at minimal risk of death
17            to live their lives normally to build up immunity to the virus through
              natural infection, while better protecting those who are at highest risk. We
18            call this Focused Protection.
19            ….
              Those who are not vulnerable should immediately be allowed to resume
20
              life as normal …
21
22                  ~ The Great Barrington Declaration – signed by over 51,970 medical
              and public health scientists and medical practitioners from around the
23            world and across political ideologies.1
24
25            NOW COMES the above-named Plaintiff, Inc., BK Salons, LLC dba POMP
26   Salon (“Pomp Salon”), by and through their attorneys of record, Geragos & Geragos,
27   APC and Dhillon Law Group, Inc., as and for claims against the above-named
28
     1
         Available as of the date of filing at https://gbdeclaration.org/
                                                      2
                   COMPLAINT FOR DECLARATORY & INJUNCTIVE RELIEF
                               Case 2:21-cv-00370-JAM-JDP Document 1 Filed 02/26/21 Page 3 of 29



 1   Defendants Gavin Newsom (“Newsom”), in his official capacity as Governor of
 2   California; Xavier Becerra (“Becerra”), in his official capacity as Attorney General of
 3   California and Erica S. Pan (“Dr. Pan”), M.D., M.P.H., in her official capacity as the
 4   Acting State Public Health Officer for the California Department of Public Health, State
 5   of California—Health and Human Services Agency (hereinafter collectively referred to
 6
     as “Defendants”), allege as follows (this “Complaint”).
 7
                                      NATURE OF ACTION
 8
           1.     Plaintiff BK Salons LLC dba POMP Salon owns and operates a hair salon
 9
     in Lincoln Village located at 349 Lincoln Center, Stockton, California 95207. In spite
10
     of Defendants’ Executive and Regional Orders which mandated the closure of its
11   business, Plaintiff Pomp Salon continued offering its salon services to the general
12   public, prompting a police raid on its business which made national news headlines a
13   few weeks ago2. They subsequently shut down their operations. As of January 12, 2021,
14   Newsom lifted3 his Regional Order in the Sacramento Region, despite the fact that they
15   contradict the mandate set forth in his initial proclamation in early December 2020
16   regarding ICU-bed capacity in that the Sacramento Region only currently has about 9%
17   ICU bed capacity.
18         2.     Defendants, in a gross abuse of their power, have seized the Coronavirus
19   pandemic to expand their authority by unprecedented lengths, depriving Plaintiff and all
20   other similarly situated small business owners in California of fundamental rights
21   protected by the U.S. and California Constitutions, including freedom assembly and due
22   process and equal protection under the law. It is this Court’s duty to defend these
23   constitutional principles by safeguarding the many rights and liberties of Californians
24   such as Plaintiff that Defendants so brazenly, arbitrarily and capriciously violate.
25
26
     2
       https://ktla.com/news/california/like-it-was-a-drug-raid-stockton-salon-owners-speak-out-
27   against-police-enforcement-visit-due-to-covid-19-violations/
28   3
       https://www.abc10.com/article/news/health/coronavirus/greater-sacramento-region-stay-
     home-order/103-18850ada-40d2-4ec2-b143-b0eeafe1340b
                                                   3
                COMPLAINT FOR DECLARATORY & INJUNCTIVE RELIEF
                              Case 2:21-cv-00370-JAM-JDP Document 1 Filed 02/26/21 Page 4 of 29



 1         3.     This Action presents facial and as-applied challenges to the California
 2   Department of Public Health, State of California—Health and Human Services
 3   Agency’s December 3, 2020 Regional Stay At Home Order (the “Regional Order”)
 4   attached here as “Exhibit 1” and the December 6, 2020 Supplemental Regional Order
 5   (“Supplemental Order”) attached here as “Exhibit 2”, which violated the constitutional
 6   rights of Plaintiff. The Regional Order and the Supplemental Order will be referred to
 7   collectively as the “Regional Orders” in this Complaint.
 8         4.     This Action also presents facial and as-applied challenges to the March 12,
 9   2020 Executive Order attached here as “Exhibit 3”, the March 19, 2020 Executive
10   Order attached here as “Exhibit 4” and the Executive Order dated May 4, 2020 that
11   modified the March 19, 2020 Executive Order attached here as “Exhibit 5”, all of
12   which violated the constitutional rights of Plaintiff. These three Executive Orders will
13   be referred to collectively as the “Executive Orders” in this Complaint.
14         5.     Defendants’ enforcement of the Regional Orders violates: (I) the Freedom
15   of Assembly Clause of the First Amendment; (II) substantive rights protected by the
16   Due Process Clauses of the Fifth, Eighth and Fourteenth Amendments and (III) the
17   Equal Protection Clause of the Fourteenth Amendment. Defendants’ enforcement of the
18   Executive Orders violates substantive and procedural rights protected by the Due
19   Process Clauses of the Fifth and Fourteenth Amendments.
20                               JURISDICTION AND VENUE
21         6.     This action arises under 42 U.S.C. § 1983 in relation to Defendants’
22   deprivation of Plaintiff’s constitutional rights to freedom of assembly, due process, and
23   equal protection rights under the First and Fourteenth Amendments to the U.S.
24   Constitution. Accordingly, this Court has federal question jurisdiction under 28 U.S.C.
25   §§ 1331 and 1343. This Court has authority to award the requested declaratory relief
26   under 28 U.S.C. § 2201; the requested injunctive relief under 28 U.S.C. § 1343(a); and
27   attorneys’ fees and costs under 42 U.S.C. § 1988.
28

                                                 4
                COMPLAINT FOR DECLARATORY & INJUNCTIVE RELIEF
                               Case 2:21-cv-00370-JAM-JDP Document 1 Filed 02/26/21 Page 5 of 29



 1         7.     The Eastern District of California is the appropriate venue for this action
 2   pursuant to 28 U.S.C. §§ 1391(b)(1) and (2) because it is the District in which
 3   Defendants maintain offices, exercise their authority in their official capacities, and will
 4   enforce the Orders; and it is the District in which substantially all of the events giving
 5   rise to Plaintiff’s claims occurred.
 6                                           PARTIES
 7         8.     Plaintiff BK Salons LLC dba POMP Salon is and was a limited liability
 8   company organized and authorized to do business and doing business in the State of
 9   California. BK Salons LLC owns and operates a hair salon in Lincoln Village located at
10   349 Lincoln Center, Stockton, California 95207. At all relevant times, BK Salons LLC
11   invested considerable time and resources into ensuring a CDC-compliant workplace for
12   its employees, independent contractors and patrons, including mandatory mask wearing,
13   socially-distanced chair stations, sanitized surfaces after each patron use and
14   temperature checks. In spite of Defendants’ Executive Orders and Public Health Orders
15   which mandated the closure of its business, Plaintiff BK Salons LLC continued offering
16   its salon services to the general public, prompting a police raid on its business which
17   made national news headlines a few weeks ago. They subsequently closed their salon.
18         9.     Defendant Gavin Newsom is made a party to this Action in his official
19   capacity as the Governor of California. The California Constitution vests the “supreme
20   executive power of the State” in the Governor, who “shall see that the law is faithfully
21   executed.” Cal. Const. Art. V, § 1. Newsom signed both the March 19, 2020 and the
22   May 4, 2020 Executive Orders.
23         10.    Defendant Xavier Becerra is made a party to this Action in his official
24   capacity as the Attorney General of California. Under California law he is the chief law
25   enforcement officer with supervision over all the execution of laws in the State. Cal.
26   Const. Art. V, § 13.
27         11.    Defendant Erica S. Pan, MD, MPH is made a party to this Action in her
28   official capacity as the Acting State Public Health Officer for the California Department

                                                  5
                 COMPLAINT FOR DECLARATORY & INJUNCTIVE RELIEF
                               Case 2:21-cv-00370-JAM-JDP Document 1 Filed 02/26/21 Page 6 of 29



 1   of Public Health, State of California—Health and Human Services Agency. She signed
 2   the at-issue Regional and Supplemental Orders.
 3         12.    Each and every Defendant acted under color of state law with respect to all
 4   acts or omissions herein alleged.
 5                          GENERAL FACTUAL ALLEGATIONS
 6         13.    On or about March 13, 2020, President Donald J. Trump proclaimed a
 7   National State of Emergency as a result of the threat of the emergence of the novel
 8   coronavirus, also known as COVID-19.4
 9         14.    Since the initial outbreak of COVID-19 in the United States in February
10   and March 2020, Defendants have increasingly restricted—where not outright
11   banned— Plaintiff’s engagement in constitutionally protected activities.
12         15.    For example, California Governor Gavin Newsom issued a “State of
13   Emergency” order on March 4, 2020 (N-25-20) in response to the threat of the spread of
14   COVID-19 throughout California’s communities (Exhibit 3). In so doing, Newsom
15   subsequently issued Executive Order N-33-20 on March 19, 2020 (Exhibit 4), which,
16   among other things, mandated that “all residents are directed to immediately heed the
17   current State public health directives.”5
18         16.    On or about March 19, 2020, Dr. Sonia Angell, who was then serving as
19   the California State Public Health Officer, acting pursuant to the authority conferred by
20   Governor Newsom's State Order, issued an order which designated a list of “Essential
21   Critical Infrastructure Workers.” The Order incorporated by reference the U.S.
22   Government's 16 critical infrastructure sectors6 whose assets, systems, and networks,
23
     4
       Proclamation on Declaring a National Emergency Concerning the Novel Coronavirus
24   Disease (COVID-19) Outbreak, whitehouse.gov (Mar. 13, 2020), available at
25   https://www.whitehouse.gov/presidential-actions/proclamation-declaring-national-
26   emergency-concerning-novel-coronavirus-disease-covid-19-outbreak/.
     5
       Available at https://www.gov.ca.gov/wp-content/uploads/2020/03/3.19.20-attested-
27   EO-N-33-20-COVID-19-HEALTH-ORDER.pdf
28
     6
       Including the: (1) Chemical Sector, (2) Commercial Facilities Sector, (3)
     Communications Sector, (4) Critical Manufacturing Sector, (5) Dams Sector, (6)
                                                 6
                 COMPLAINT FOR DECLARATORY & INJUNCTIVE RELIEF
                               Case 2:21-cv-00370-JAM-JDP Document 1 Filed 02/26/21 Page 7 of 29



 1   whether physical or virtual, are considered so vital to the United States that their
 2   incapacitation or destruction would have a debilitating effect on security, economic
 3   security, public health or safety, or any combination thereof. The Order provided that
 4   “Californians working in these 16 critical infrastructure sectors [would] continue their
 5   work because of the importance of these sectors to Californians' health and well-being.”
 6   All other businesses and organizations were ordered either to cease all operations or to
 7   operate under substantial restrictions. Persons not employed in the 16 critical
 8   infrastructure areas were required to stay home except as necessary to obtain necessities
 9   such food, prescriptions, and healthcare.”
10         17.    Further, Newsom declared that “this Order is being issued to protect the
11   public health of Californians” and that “our goal is simple, we want to bend the curve,
12   and disrupt the spread of the virus.” Thereafter, Newsom directed the Office of
13   Emergency Services to “take all necessary steps to ensure compliance with this Order”
14   and that the “Order shall be enforceable pursuant to California law, including, but not
15   limited to, Government Code section 8665.”7
16         18.    As a result of the issuance of Newsom’s Order, California businesses, such
17   as Plaintiff’s which were not part of the 16 “critical infrastructure sectors” described
18   above, were therefore deemed “Non-Essential” businesses, and effectively ordered,
19   under penalty of fine and imprisonment, to shut down.
20
21
22   Defense Industrial Base Sector, (7) Emergency Services Sector, (8) Energy Sector, (9)
23   Financial Services Sector, (10) Food and Agriculture Sector, (11) Government Facilities
     Sector, (12) Healthcare and Public Health Sector, (13) Information Technology Sector,
24   (14) Nuclear Reactors Materials, and Waste Sector, (15) Transportation Systems Sector,
25   and (16) Water and Wastewater Systems Sector.
26
     7
       Section 8665 of the California Government Code provides that: “Any person who
     violates any of the provisions of this chapter…shall be guilty of a misdemeanor and,
27   upon conviction thereof, shall be punishable by a fine of not to exceed one thousand
28   dollars ($1,000) or by imprisonment for not to exceed six months or by both such fine
     and imprisonment.”
                                                  7
                 COMPLAINT FOR DECLARATORY & INJUNCTIVE RELIEF
                               Case 2:21-cv-00370-JAM-JDP Document 1 Filed 02/26/21 Page 8 of 29



 1         19.     In issuing his March 4, 2020 State of Emergency and March 19, 2020
 2   Stay-at-Home Order, Newsom specified that California’s response to the coronavirus
 3   pandemic “must be done using a gradual, science-based and data-driven framework”
 4   with the objectives of reducing social, emotional, and economic disruptions.
 5         20.     On May 4, 2020, Newsom, again acting pursuant to emergency powers
 6   under State Law, issued Executive Order N-60-20 (Exhibit 5). This order permitted
 7   businesses to begin reopening in stages, as determined by the State Public Health
 8   Officer. It also directed the State Public Health Officer to develop criteria to determine
 9   “whether and how … local health officers may … issue directives less restrictive than
10   measures … implemented on a statewide basis pursuant to the statewide directives of
11   the State Public Health Officer.” (See Exhibit 5).
12         21.     Newsom has abused his Emergency Powers to give dictatorial power to an
13   unelected, appointed public bureaucrat.
14         22.     Dr. Pan, an unelected, appointed public bureaucrat is issuing orders that
15   have full force of law. These shutdown orders are not being deliberated and enacted by
16   the legislature nor are they following California law for prorogating administrative
17   regulations (See Cal Govt. Code §11340 et seq.).
18         23.     Under California law, Newsom does have the power to suspend
19   “regulatory statutes” but the California Emergency Service Act does not give him the
20   authority to suspend the California Constitution, laws of general applicability, or rights
21   guaranteed by the U.S. Constitution. (Cal. Govt. Code §8571.)
22         24.     Federal courts have authority over internal delegations of power between
23   state branches of government when “the regulations are so utterly unreasonable and
24   extravagant in their nature and purpose that the property and personal rights of the
25   citizens are unnecessarily, and in a manner wholly arbitrary, interfered with or
26   destroyed without due process of law[.]” Gundling v. City of Chicago, 177 U.S. 183,
27   188 (1900).
28

                                                 8
                 COMPLAINT FOR DECLARATORY & INJUNCTIVE RELIEF
                               Case 2:21-cv-00370-JAM-JDP Document 1 Filed 02/26/21 Page 9 of 29



 1         25.     Federal courts have authority to review “ordinances, and even legislative
 2   enactments … with a view to determining whether the law or ordinance is a lawful
 3   exercise of the police power[.]” Caroline Dobbins v. City of Los Angeles, 195 U.S. 223,
 4   236 (1904).
 5         26.     On May 7, 2020, State Public Health Officer Dr. Angell issued an order
 6   permitting the gradual reopening of businesses and activities in California in stages. The
 7   order provided for four stages of gradual reopening, with the final stage, Stage 4,
 8   consisting of an end to all stay-at-home orders and a full reopening of businesses. As a
 9   result, and on or about the beginning of June 2020, Plaintiff POMP Salon was
10   authorized to operate indoors, albeit at limited capacity.
11         27.     Thereafter, and on July 13, 2020, the State Public Health Officer issued a
12   further order directing all salons in the State of California, such as Plaintiff, to again
13   cease salon and hair care services. The order applied to salons regardless of ICU bed
14   capacity availability or the number of deaths experienced in each county. As a result of
15   the July 13, 2020 order, Plaintiff was also unable to recoup the cost of implementing the
16   safety measures imposed by the May 7, 2020 order as a condition to offering services to
17   their customers.
18         28.     On August 28, 2020, Defendant Dr. Pan implemented a statewide order
19   that abandoned the previous, staged re-opening plan promulgated in the May 7, 2020
20   order and dictated that counties would be classified according to a new plan entitled
21   “Blueprint for a Safer Economy” under which a color-coded “tier” system would be
22   used. Under this new color-coded tiered system, each California county is placed in one
23   of four tiers: Purple, Red, Orange, and Yellow—ranging from most to least restrictive,
24   respectively. Unlike the previous staged reopening plan under the May 7, 2020 order,
25   the current “tier” system under the August 28, 2020 order does not provide any criteria
26   under which California's businesses and economy would be permitted to fully
27   reopen. Under the respective tiers established pursuant to the August 28, 2020 order,
28   salons, such as Plaintiff’s establishment, were required to: (1) cease all indoor salon

                                                   9
                 COMPLAINT FOR DECLARATORY & INJUNCTIVE RELIEF
                              Case 2:21-cv-00370-JAM-JDP Document 1 Filed 02/26/21 Page 10 of 29



 1   services (Purple tier); (2) limit indoor salon services capacity to 25% (Red tier); or (3)
 2   limit indoor salon services capacity to 50% (Orange and Yellow tiers).
 3         29.    In making public health decisions, it is important for health officials—who
 4   are unelected and thus, unaccountable to the general public—to weigh the overall risk
 5   of the given disease to the overall benefits of the imposed public health policy.
 6         30.    The Center for Disease Control’s (“CDC”) provided guidance on how nail,
 7   hair and skin care salons can provide indoor services for their customers with relative
 8   safety if similar precautionary measures are observed8, including but not limited to,
 9   social distancing, mask wearing, increased sanitation, temperature checks, reduced
10   capacity and increased ventilation.
11         31.    The CDC includes salons in the second lowest tier of risk and notes that
12   even this risk can be mitigated by reasonable accommodations such as following those
13   guidelines above, and other actions that are well within the capability of County salons.
14         32.    Many of the contact tracing studies in the scientific literature that
15   document the most common sources of spread of the COVID-19 infection show no
16   evidence suggesting that outdoor dining or indoor salon-based services are more likely
17   to spread the COVID-19 virus than the activities—including private gatherings—that
18   remain permissible at certain levels. Indeed, the Health Director of San Joaquin County
19   recently admitted at a Board of Supervisors meeting on January 5, 2021, that no cases
20   of COVID-19 have been traced back to salons in the County9.
21         33.    All the while, so-called “essential” businesses like grocery stores have seen
22   unprecedented rates of coronavirus infections making it likelier than ever that a co-
23   worker or customer could be ill, and that a single case could multiply into dozens.10
24   8
        https://www.cdc.gov/coronavirus/2019-ncov/community/organizations/nail-salon-
25   employers.html
26
     9
       http://sanjoaquincountyca.iqm2.com/Citizens/SplitView.aspx?Mode=Video&MeetingID=238
     6&Format=Agenda (see statement at 3:43:51).
27   10
       Available as of the date of filing at https://www.latimes.com/california/story/2020-
28   12-20/coronavirus-outbreaks-los-angeles-grocery-stores-essential-
     businesses?utm_source=sfmc_100035609&utm_medium=email&utm_campaign=News
                                                  10
                 COMPLAINT FOR DECLARATORY & INJUNCTIVE RELIEF
                              Case 2:21-cv-00370-JAM-JDP Document 1 Filed 02/26/21 Page 11 of 29



 1         34.    Since issuing his first order in March 2020, Newsom has relied on nothing
 2   more than general “field investigations”, none of which specifically show a relation of
 3   dining at restaurants to the spread of COVOD-19. In addition, and before backtracking,
 4   Newsom recklessly maligned the entire salon industry in California by claiming,
 5   without evidence, that the first “community spread” of the COVID-19 virus began in a
 6   salon11. Evidence and analysis available since at least May 2020 further establish that
 7   actions at issue in this case—the widespread closure of dining and nail, skin and hair
 8   salon-based services—cannot be justified as rationally necessary to protect public
 9   health and constitute nothing more than arbitrary and capricious acts.
10         35.    Nevertheless, and based on the rise of reported COVID-19 cases and
11   hospitalizations that began in mid-November 2020, Newsom announced on December 3,
12   2020 his newest Regional Stay At Home Order (see Exhibit 1). Coincidentally,
13   Newsom issued the Regional Order the very same day that a state court in Los Angeles
14   County ordered the Los Angeles County Department of Health (“DPH”) to provide
15   specific evidence detailing that the closure of outdoor dining under its “County
16   Restaurant Closure Order” was rationally related to halting the spread of COVID-19.
17         36.    The Regional Order, which took effect on December 5, 2020 and, pertinent
18   to the Southern California Region, is triggered if the Southern California Region’s ICU
19   capacity falls below 15%. The Regional Order is effective for three weeks after the
20   trigger. It affects numerous activities and businesses, including Plaintiff’s business. In
21   pertinent part, the Order prohibits the operation of nail, hair and skin care services being
22   rendered by salons. The Regional Order will end if the region’s ICU capacity projection
23   for four weeks (three weeks after the order) is above or equal to 15%. Conversely, the
24
     +Alert%3a+Supermarkets+in+L.A.+County+see+unprecedented+coronavirus+infection
25   +rates+-+00000176-
26   811&utm_term=https%3a%2f%2fwww.latimes.com%2fcalifornia%2fstory%2f2020-
     12-20%2fcoronavirus-outbreaks-los-angeles-grocery-stores-essential-
27   businesses&utm_id=19649&sfmc_id=2418716
28   11
        https://www.nbcnews.com/news/us-news/california-gov-newsom-says-community-spread-
     started-nail-salon-n1203491
                                                 11
                 COMPLAINT FOR DECLARATORY & INJUNCTIVE RELIEF
                               Case 2:21-cv-00370-JAM-JDP Document 1 Filed 02/26/21 Page 12 of 29



 1   Order continues if the ICU projection for that period is less than 15%. The assessment
 2   will occur on a weekly basis.
 3         37.      As a part of the Regional Order, Dr. Pan, an unelected bureaucrat stated:
 4
           “I will continue to monitor the epidemiological data and will modify this
 5         Regional Stay-at Home Order as required by the evolving public health
 6         conditions. If I determine that it is necessary to change the Terms of this
           Order, or otherwise modify the Regional Stay-at-Home Order, these
 7         modifications will be posted at covid19.ca.gov.” ~ Paragraph 8 of Exh. 1.
 8
 9         38.      On December 6, 2020, the Regional Order was triggered by the fact that
10   the Southern California Region had less than 15% ICU capacity, resulting in Plaintiff’s
11   closure of its hair, nail and skin care salon after Plaintiff spent upwards of tens of
12   thousands of dollars in complying with the State of California’s “Safe Re-Opening
13   Guidelines.”
14         39.      While Defendants rely on a 15% ICU capacity trigger in justifying the
15   effective closures of Plaintiff’s business that justification has been undermined by virtue
16   of a recent report issued by the WHO. According to the WHO, widespread “false
17   positive” PCR testing by COVID laboratories has created a situation in which there is
18   now a significantly higher number of false positive COVID tests than initially thought
19   in the community at large12. That is, the WHO has recommended that any person who
20   has a positive PCR COVID-19 test who has not presented to a doctor with symptoms of
21   COVID-19 should be retested. In other words, PCR testing is essentially broken and has
22   led to a significant number of “false positive” COVID-19 test as there are major
23   scientific flaws at the molecular and methodological level.
24         40.      Plaintiff POMP Salon13 is currently prohibited from operating for their
25   intended purposes in providing hair, nail and skin care services to their clients even
26
     12
       https://www.who.int/news/item/20-01-2021-who-information-notice-for-ivd-users-
27   2020-05
28   13
       As of January 12, 2021, Newsom began allowing businesses, such as POMP Salon, to
     operate by virtue of lifting his Regional Stay at Home Order for the Sacramento Region.v
                                                  12
                 COMPLAINT FOR DECLARATORY & INJUNCTIVE RELIEF
                              Case 2:21-cv-00370-JAM-JDP Document 1 Filed 02/26/21 Page 13 of 29



 1   though the CDC has promulgated guidance for them as a result of COVID-19 that are
 2   safely being followed across the U.S. In addition, the CDC has previously endorsed the
 3   notion that wearing masks in salons is a safe and effective practice for curbing the
 4   spread of COVID-1914.
 5         41.    Plaintiff is ready willing and able to follow CDC guidance for serving their
 6   respective cliental and have in fact been prepared since the start of the pandemic.
 7         42.    On information and belief, Plaintiff has never had a single reported case of
 8   coronavirus traced back to their establishment. Plaintiff has at all times done their best
 9   to comply with all regulations related to curbing the spread of COVID-19.
10         43.    During a COVID update on December 8, 2020, broadcasted by the
11   California Department of Public Health, Dr. Mark Ghaly admitted that the State
12   conducted no risk-benefit analysis whatsoever when deciding to implement this new
13   Regional Order, explaining that: “The fact is the transmission is now so widespread
14   across every state that most non-essential activities create a serious risk of
15   transmission…Rather than focus on the sector-by-sector restrictions, the top of our
16   message is, as much as you can, stay at home…”15
17         44.    In that same December 8, 2020 update, Dr. Ghaly addressed the State’s
18   rationale of including the ban on outdoor dining in Newsom’s newest Regional Order:
19   “The decision to include among other sectors, outdoor dining, and limiting that, turning
20   to restaurants to deliver and provide takeout options instead really has to do with the
21   goal of trying to keep people at home, not a comment on the relative safety of outdoor
22   dining.”16 In that same breath of urging the public to stay home, Dr. Ghaly went on to
23   encourage, “Californians are able to do important things… visit a local retailer or
24
25
26
     14
        https://www.cdc.gov/mmwr/volumes/69/wr/mm6928e2.htm
     15
        Mark Ghaly M.D., M.P.H., 12/8/2020: CHHS Secretary Dr. Mark Ghaly Provides
27   Update on COVID-19 in California, California Department of Public Health, available
28   as of the date of filing at https://www.youtube.com/watch?v=ydrEN5zSS-s.
     16
        Id.
                                                 13
                 COMPLAINT FOR DECLARATORY & INJUNCTIVE RELIEF
                                  Case 2:21-cv-00370-JAM-JDP Document 1 Filed 02/26/21 Page 14 of 29



 1   worship the outdoors.”17 Newsom echoed this contradicting message that staying
 2   indoors was the goal of lowering the spread of COVID-19 when he tweeted on
 3   December 10, 2020, “Get outdoors with your household safely. Explore your
 4   neighborhood and CA’s beauty!...Go to a beach. Take your kids to a playground. Go on
 5   a hike. Walk your dog. We can get through this.”
 6              45.    While “Essential” businesses continue to operate, and indeed, turn a profit
 7   (if not historical profits) during this time of crisis, Plaintiff’s “Non-Essential” business
 8   was forced to either completely shut down (and then reopen on occasion) or evolve
 9   their business models into outdoor services. Defendants’ unconstitutionally restrictive
10   Regional Orders have had immense disparate impact across every segment or sector of
11   business in California, particularly on nail, hair and skin care salons. Accordingly,
12   Plaintiff seeks to enjoin the enforcement of the Regional Orders.
13              46.    Defendants’ Regional Orders are not “narrowly tailored” to further any
14   compelling governmental interest. Defendants’ Regional Orders are also neither
15   rationally related to the State’s interest in curbing the spread of COVID-19. Defendants
16   have granted numerous special exemptions to their bans on public gatherings and
17   conduct, including for purportedly “essential” businesses and activities, provided that
18   social distancing practices are observed. Since these gatherings may be permitted, there
19   can be no doubt that Defendants may, and therefore must, permit Plaintiff to engage in
20   equivalent business activities provided that Plaintiff also adhere to the social distancing
21   guidelines currently in place.
22              47.    Specifically, the State of California did not initially include Hollywood
23   studios in the list of “Essential Workers” issued in March 2020. But a revised listing,
24   issued in April 2020, declared that workers involved in “the entertainment industries,
25
26
27
28
     17
          Id.
                                                     14
                      COMPLAINT FOR DECLARATORY & INJUNCTIVE RELIEF
                              Case 2:21-cv-00370-JAM-JDP Document 1 Filed 02/26/21 Page 15 of 29



 1   studios, and other related establishments” to be essential “provided they follow
 2   COVID-19 public health guidance around physical distancing.”18
 3         48.    Then, in November 2020, Newsom provided a special exemption to
 4   television and film production companies for his earlier limited shelter-in-place order
 5   issued before Thanksgiving, which featured a curfew from 10 p.m. to 5 a.m. The
 6   workforce on film sets could continue operations throughout the night.19
 7         49.    Earlier in December 2020, a central coronavirus testing site at the Union
 8   Station building faced a temporary closure to accommodate the filming of a remake
 9   of “She’s all That” featuring TikTok star Addison Rae. Some 500 appointments were
10   canceled. The negative news cycle resulted in an intervention from the mayor’s office
11   to keep the testing site open.20
12         50.    Around the same time, Angela Marsden, the owner of Pineapple Hill,
13   posted a video after her establishment’s outdoor dining area had been shut down by
14   virtue of Defendants’ Regional Orders. Ms. Marsden’s video went viral. In her video,
15   Ms. Marsden displays the hypocrisy, lunacy and total disparity between her own
16   socially distanced outdoor set-up at her establishment juxtaposed by a similarly
17   situated set-up containing outdoor tents and chairs associated with the NBC Universal
18   production set for the series “Good Girls,” which was allowed to proceed as essential
19   work.21
20         51.    In addition, hairstylists and makeup artists are explicitly allowed to
21   perform their State Board of Barbering & Cosmetology licensed services in these
22
23
24   18
        Available as of the date of filing at:
25   https://files.covid19.ca.gov/pdf/EssentialCriticalInfrastructureWorkers.pdf
26
     19
        Available as of the date of filing at https://deadline.com/2020/11/entertainment-
     industry-workers-exempt-from-california-governor-gavin-newsoms-new-stay-at-home-
27   order-1234619285/
28
     20
        Available as of the date of filing at https://www.nytimes.com/2020/12/01/us/virus-
                                                                                               Deleted[A]:
     testing-Union-Station-Los-Angeles.html
                                                   15
                 COMPLAINT FOR DECLARATORY & INJUNCTIVE RELIEF
                             Case 2:21-cv-00370-JAM-JDP Document 1 Filed 02/26/21 Page 16 of 29



 1   Hollywood studios, while those same licensed professionals are prevented from doing
 2   the same services in a non-Hollywood studio salon22.
 3         52.    The disparity in exemptions, such as described herein, is causally related
 4   to state officials, such as Newsom, supporting their campaign donors at the expense
 5   of small businesses and has nothing to do with science and data.
 6         53.    On November 6, 2020, Newsom attended the infamous dinner at French
 7   Laundry for Jason Kinney’s birthday in which the bar tab reached $15,000.00 and
 8   dinners started at $310.00. Jason Kinney is a lobbyist, whose biggest client is Netflix,
 9   which has been allowed to operate during the latest round of forced closures as
10   intensive care hospital capacity has dwindled across the state.23
11         54.    It is no secret that Hollywood lobbyists and insiders have leveraged their
12   industry’s economic and political contributions to the state’s political power brokers
13   and Democratic machine in order to insulate it from COVID-19 related regulations.
14         55.    To highlight this issue, just Netflix’s quarterly lobbying spending alone
15   nearly tripled as it jumped from $24,437.00 to $70,725.00 a quarter. The jump in
16   spending includes increased fees to Axiom Advisors, the firm founded by Kinney.
17         56.    Further, the “Big Six” production studios have donated heavily to elected
18   officials and campaigns across California. Netflix and its employees gave $135,950.00;
19   Walt Disney and Co. and its employees gave $183,999.00; Paramount and its
20   employees gave $119,308.00; Sony and its employees gave $27,961.00; Comcast-
21   NBCUniversal and its employees gave $251,588.00; and Warner Bros. and its
22   employees gave $77,050.00.24
23
24   22
        See: https://www.cdph.ca.gov/Programs/CID/DCDC/Pages/COVID-19/Regional-
25   Stay-at-Home-Order-.aspx; see also: https://covid19.ca.gov/essential-workforce/; see
26   also: https://covid19.ca.gov/industry-guidance/
     23
        Available as of the date of filing at https://californiaglobe.com/section-2/gov-
27   newsoms-hollywood-lockdown-exemptions-facilitated-by-lobbyist-pals/
28
     24
        Available as of the date of filing at https://theintercept.com/2020/12/11/hollywood-
     covid-filming-california-lockdown/
                                                   16
                 COMPLAINT FOR DECLARATORY & INJUNCTIVE RELIEF
                               Case 2:21-cv-00370-JAM-JDP Document 1 Filed 02/26/21 Page 17 of 29



 1          57.    The campaign donations were spent as the firms also deployed lobbyists
 2   to shape the pandemic rules governing the entertainment industry.25
 3          58.    As another example of the elitist exceptionalism underpinning the
 4   enforcement of the Regional and Executive Orders, on or about January 6, 2021, a
 5   horse auction replete with outdoor dining was held at the Finish Line Bar & Grill,
 6   which is situated on Los Angeles County property at the Pomona Fairplex26.
 7          59.    The hypocrisy of the selective enforcement of the Regional and
 8   Executive Orders comes as no surprise. Indeed, in a “PSA” announcement on
 9   December 2, 2020, Governor Andrew Cuomo of New York admitted that shutdowns
10   were no longer working: “It's not just mass gatherings causing the spread anymore. The
11   virus is now literally spreading in households. When you eliminate other options for
12   socialization, people will shift their behavior and begin joining together in their homes.
13   We are seeing the impacts of that now, with a significant number of cases originating in
14   households and small gatherings27.
15          60.    In addition, and on January 5, 2021, a peer-review article published by
16   several leading and venerated experts at Stanford University concluded that
17   widespread lockdowns do not work for curbing the spread of COVID-19. The
18   researchers concluded that “we fail to find strong evidence supporting a role for more
19
20   25
        Mercury Public Affairs, a bipartisan lobbying firm that features former Assembly Speaker
     Fabian Nuñez and former LA Mayor Antonio Villaraigosa as partners, is currently registered
21   to lobby LA officials on filming issues on behalf of both Comcast-NBCUniversal and the
22   Motion Picture Association. Tracy Arnold, Newsom’s chief deputy cabinet secretary,
     previously served as partner at Mercury Public Affairs. Paramount Pictures’ lobbyist Greg
23   Campbell previously served as chief of staff to former Assembly Speaker John Pérez. The
24   disclosure for his firm shows that Campbell lobbied the administration on the essential
     worker memorandum from the governor’s economic affairs office earlier this year. Campbell
25   jointly serves clients through a partnership with a lobbyist named Jim DeBoo. That
26   relationship may serve him well. On Wednesday, DeBoo was announced as Newsom’s new
     chief of staff to replace outgoing chief of staff Ann O’Leary. Available as of the date of filing
27   at https://theintercept.com/2020/12/11/hollywood-covid-filming-california-lockdown/
28
     27
       https://www.governor.ny.gov/news/governor-cuomo-releases-new-psa-highlighting-                    Deleted[A]:
     dangers-covid-19-transmission-through-living-room
                                              17
                  COMPLAINT FOR DECLARATORY & INJUNCTIVE RELIEF
                                 Case 2:21-cv-00370-JAM-JDP Document 1 Filed 02/26/21 Page 18 of 29



 1   restrictive [non-pharmaceutical interventions] measures in the control of COVID in
 2   early 2020”. The researchers also observed that “while small benefits cannot be
 3   excluded, we do not find significant benefits on case growth of more restrictive [non-
 4   pharmaceutical interventions]. Similar reductions in case growth may be achievable
 5   with less restrictive interventions.” 28
 6            61.    Plaintiff has standing to bring this lawsuit since they are aggrieved in fact
 7   businesses that are the subject of enforcement of the overbroad and unconstitutional
 8   Regional Orders, which have the effect of forcing Plaintiff to bear a public burden by
 9   virtually eviscerating the ability to operate their businesses.
10            62.    Unless and until injunctive relief is granted, Plaintiff will continue to suffer
11   irreparable harm for which they are left without an adequate remedy at law, in that they
12   can be subject to criminal cases (i.e. misdemeanor citations and fines), or have their
13   utilities shut off by the DWP based on the enforcement of the Regional Orders by their
14   local Sheriff’s Department. Newsom has made it a point to “prosecute” and “fine” all
15   non-conforming “Non-Essential” businesses that refuse to close their doors and shut
16   down their lawful business operations. This was underscored by the notorious armed
17   police raid on POMP Salon’s stylists and customers. On, information and belief, the
18   State has even gone so far as to threaten criminal prosecutions, including murder
19   charges, for any non-compliant, “non-essential” businesses.
20                                               CLAIMS
21                                   FIRST CLAIM FOR RELIEF
22        Due Process Clauses of Fifth and Fourteenth Amendments to U.S. Constitution
23                                          (42 U.S.C. § 1983)
24                                 (By Plaintiff against all Defendants)
25            63.    Plaintiff incorporates by reference the allegations in the preceding
26   paragraphs, as if fully set forth herein.
27
28
     28
          https://onlinelibrary.wiley.com/doi/pdf/10.1111/eci.13484
                                                   18
                    COMPLAINT FOR DECLARATORY & INJUNCTIVE RELIEF
                              Case 2:21-cv-00370-JAM-JDP Document 1 Filed 02/26/21 Page 19 of 29



 1          64.    The Blueprint for a Safer Economy and the Regional Orders, and
 2   Defendants’ enforcement thereof violate the Due Process Clauses of the Fifth and
 3   Fourteenth Amendments, both facially and as-applied to Plaintiff.
 4          65.    The Due Process Clauses of the 5th and 14th Amendment provides, in
 5   pertinent part, that: “No State shall make or enforce any law which shall abridge the
 6   privileges or immunities of citizens of the United States; nor shall any State deprive any
 7   person of life, liberty, or property, without due process of law; nor deny to any person
 8   within its jurisdiction the equal protection of the laws.
 9          66.    As set forth herein, Defendants’ Orders have had a disparate impact on
10   Plaintiff and have unfairly targeted Plaintiff’s business, specifically their ability to earn
11   a living by conducting their nail, hair, and skincare services, despite the total lack of
12   scientific evidence or data to support the implementation of the Orders as applied to
13   Plaintiff. As such, Plaintiff has been deprived of their Constitutionally protected
14   liberties and rights.
15          67.    Plaintiff has no adequate remedy at law and will suffer serious and
16   irreparable harm to their constitutional rights unless Defendants are enjoined from
17   implementing and enforcing the Orders.
18          68.    Pursuant to 42 U.S.C. §§ 1983 and 1988, Plaintiff is entitled to declaratory
19   relief and temporary, preliminary, and permanent injunctive relief invalidating and
20   restraining enforcement of the Orders.
21          69.    Plaintiff has found it necessary to engage the services of private counsel to
22   vindicate their rights under the law. Plaintiff is therefore entitled to an award of
23   attorneys’ fees pursuant to 42 U.S.C. § 1988.
24                               SECOND CLAIM FOR RELIEF
25         Equal Protection Clause of Fourteenth Amendment to U.S. Constitution
26                                       (42 U.S.C. § 1983)
27
28

                                                  19
                  COMPLAINT FOR DECLARATORY & INJUNCTIVE RELIEF
                               Case 2:21-cv-00370-JAM-JDP Document 1 Filed 02/26/21 Page 20 of 29



 1                              (By Plaintiff against all Defendants)
 2         70.    Plaintiff incorporates by reference the allegations in the preceding
 3   paragraphs, as if fully set forth herein.
 4         71.    The Blueprint for a Safer Economy and the Regional Orders, and
 5   Defendants’ enforcement thereof violate the Fourteenth Amendment, both facially and
 6   as-applied to Plaintiff. The Fourteenth Amendment of the Constitution provides that
 7   “[n]o State shall . . . deny to any person within its jurisdiction the equal protection of
 8   the laws.” Equal protection requires the state to govern impartially—not draw arbitrary
 9   distinctions between individuals based solely on differences that are irrelevant to a
10   legitimate governmental objection.
11         72.    Defendants intentionally and arbitrarily categorize individuals, businesses
12   and conduct as either “essential” or “non-essential.” Those persons or businesses
13   classified as “essential,” or as participating in essential services, are permitted to go
14   about their business and activities provided certain social distancing practices are
15   employed. Those classified as “non-essential,” or as engaging in non-essential activities
16   (such as Plaintiff’s business), are required to heed the State’s directives and adjust
17   and/or shut down aspects of their businesses—including the entirety of their operations.
18         73.    Strict scrutiny under the Equal Protection Clause applies where, as here,
19   the classification impinges on a fundamental right, including the right to assembly, the
20   right to travel, among others.
21         74.    Defendants cannot satisfy strict scrutiny, because their arbitrary
22   classifications are not narrowly tailored measures that further compelling government
23   interests, for the reasons stated above.
24         75.    Plaintiff has no adequate remedy at law and will suffer serious and
25   irreparable harm to their constitutional rights unless Defendants are enjoined from
26   implementing and enforcing the Orders.
27         76.    Pursuant to 42 U.S.C. §§ 1983 and 1988, Plaintiff is entitled to declaratory
28   relief and temporary, preliminary, and permanent injunctive relief invalidating and

                                                  20
                 COMPLAINT FOR DECLARATORY & INJUNCTIVE RELIEF
                               Case 2:21-cv-00370-JAM-JDP Document 1 Filed 02/26/21 Page 21 of 29



 1   restraining enforcement of the Orders.
 2         77.    Plaintiff has found it necessary to engage the services of private counsel to
 3   vindicate their rights under the law. Plaintiff is therefore entitled to an award of
 4   attorneys’ fees pursuant to 42 U.S.C. § 1988.
 5                                THIRD CLAIM FOR RELIEF
 6      Due Process Clause of Fifth and Fourteenth Amendment to U.S. Constitution
 7                                        (42 U.S.C. § 1983)
 8                              (By Plaintiff against all Defendants)
 9         78.    Plaintiff incorporates by reference the allegations in the preceding
10   paragraphs, as if fully set forth herein.
11         79.    The Executive Orders and Defendants’ enforcement thereof violate the
12   substantive and procedural aspects of the Due Process Clauses of the Fifth and
13   Fourteenth Amendments, both facially and as-applied to Plaintiff.
14         80.    The Due Process Clause of the 14th Amendment provides, in pertinent part,
15   that: “No State shall … deprive any person of life, liberty, or property, without due
16   process of law[.]”
17         81.    The Due Process Clause of the 5th Amendment provides in pertinent part
18   that: “No person shall be … deprived of life, liberty, or property, without due process of
19   law; nor shall private property be taken for public use, without just compensation.”
20         82.    As set forth herein, Defendants’ Executive Orders have unlawfully violated
21   Plaintiff’s procedural due process rights by delegating authority to an unelected,
22   appointed bureaucrat who is exercising this power to deprive Plaintiff from being able
23   to lawfully operate their businesses.
24         83.    Procedural due process “protects rights created by state law and guarantees
25   that no significant deprivation of life, liberty or property will take place until notice has
26   been provided and the individual has a meaningful opportunity to be heard.” Cleveland
27   Bd. of Educ. v. Loudermill, 470 U.S. 532, 542 (1985).
28

                                                  21
                 COMPLAINT FOR DECLARATORY & INJUNCTIVE RELIEF
                              Case 2:21-cv-00370-JAM-JDP Document 1 Filed 02/26/21 Page 22 of 29



 1         84.    Defendants also have violated Plaintiff’s procedural due process rights by
 2   ignoring California law as to the promulgation of administrative regulations as set forth
 3   in the California Administrative Procedures Act (Cal. Gov. Code §11340 et. seq.),
 4   including but not limited to the procedures for enacting emergency regulations (Cal.
 5   Gov. Code §11346.1).
 6         85.    “No right granted or secured by the Constitution of the United States can
 7   be impaired or destroyed by a state enactment, whatever may be the source from which
 8   the power to pass such enactment may have been derived.” Connolly v. Union Sewer
 9   Pipe Co., 184 U.S. 540, 558 (1902).
10         86.    The Due Process clause “forbids the government to infringe [on]
11   fundamental liberty interests at all, no matter what process is provided, unless the
12   infringement is narrowly tailored to serve a compelling state interest.” Washington v.
13   Glucksberg, 521 U.S. 702, 721 (1997) (internal quotations omitted).
14         87.    This applies to “fundamental rights and liberties which are deeply rooted in
15   this Nation’s history and tradition and implicit in the concept of ordered liberty.”
16   Chavez v. Martinez, 538 U.S. 760, 775 (2003) (internal quotations and citations omitted)
17   (partially overruled on other grounds by Saucier v. Katz, 533 U.S. 194 (2001)).
18         88.    Substantive due process “includes more than the absence of physical
19   restraint.” Washington v. Glucksberg, 521 U.S. 702, 719 (1997) (citation omitted).
20         89.    It protects—in addition to all the enumerated freedoms in the Bill of
21   Rights—a wide array of liberties.
22         90.    Citizens have a fundamental right to be free from confinement without due
23   process of law. Hamdi v. Rumsfeld, 542 U.S. 507, 531 (2004).
24         91.    It is self-evident that the right to freely come and go from one’s home is a
25   fundamental right. See Aptheker, 378 U.S. at 520.
26         92.    The “involuntary confinement of an individual for any reason, is a
27   deprivation of liberty which the State cannot accomplish without due process of law.”
28

                                                 22
                 COMPLAINT FOR DECLARATORY & INJUNCTIVE RELIEF
                               Case 2:21-cv-00370-JAM-JDP Document 1 Filed 02/26/21 Page 23 of 29



 1   Connor v. Donaldson, 422 U.S. 563, 580 (1975). Also, any “confinement must cease
 2   when those reasons [giving rise to it] no longer exist.” Id.
 3         93.     Quarantine laws may be permitted as to infected individuals, but not the
 4   public at large. Robinson v. State of California, 370 U.S. 660, 666 (1962).
 5         94.     A quarantine law that banned introduction of cattle into a state for several
 6   months of the year regardless of whether the cattle were diseased or not was held to be
 7   unconstitutional. Railroad Company v. Husen, 95 U.S. 465, 473 (1877).
 8         95.     Both the Executive Orders and the Health Orders mandate that
 9   Californians stay at home and shut down their “non-essential” businesses.
10         96.     Both the Executive Orders and the Health Orders violate Plaintiff’s
11   constitutional rights to liberty.
12         97.     The State Order is tantamount to a state-wide confinement of most
13   Californians, regardless of whether they are infected with COVID-19.
14         98.     Unless enjoined, Defendants will act under color of state law to deprive
15   Plaintiff of their right to liberty as protected by the Due Process Clause.
16         99.     Plaintiff has no adequate remedy at law and will suffer serious and
17   irreparable harm to their constitutional rights unless Defendants are enjoined from
18   implementing and enforcing the Orders.
19         100. Pursuant to 42 U.S.C. §§ 1983 and 1988, Plaintiff is entitled to declaratory
20   relief and temporary, preliminary, and permanent injunctive relief invalidating and
21   restraining enforcement of the Orders.
22         101. Plaintiff has found it necessary to engage the services of private counsel to
23   vindicate its rights under the law. Plaintiff is therefore entitled to an award of attorneys’
24   fees pursuant to 42 U.S.C. § 1988.
25                               FOURTH CLAIM FOR RELIEF
26               EXCESSIVE FINES / CRUEL AND UNUSUAL PUNISHMENT
27                                        (42 U.S.C. § 1983)
28         102. Plaintiff incorporates by reference the allegations in the preceding

                                                  23
                 COMPLAINT FOR DECLARATORY & INJUNCTIVE RELIEF
                               Case 2:21-cv-00370-JAM-JDP Document 1 Filed 02/26/21 Page 24 of 29



 1   paragraphs, as if fully set forth herein.
 2         103. Plaintiff’s principals, employees and independent contractors face a
 3   possibility of incarceration in jail plus a fine plus for engaging in the so-called “non-
 4   essential” business activities if they elect to ignore Defendants’ Orders. In addition, a
 5   well-developed body of research demonstrates that involuntary employment is linked to
 6   a host of serious adverse health effects, including a greatly increased risk of early death.
 7   Indeed, the relationship between unemployment and poor health has been well
 8   documented29.
 9         104. Studies have further established that adverse health effects and
10   unemployment are not merely correlated, but rather that diminished mental and physical
11   health is caused by unemployment. One study found that “higher levels of depression
12   are a result of unemployment30.” Another study observed evidence supporting a causal
13   explanation for the association between unemployment and mortality31. A third study
14   found that “the health deterioration from unemployment is likely to be large,” and
15
16
     29
        Pharr et al., The Impact of Unemployment on Mental and Physical Health, Access to
     Health Care and Health Risk Behaviors (Dec. 25, 2011) International Scholarly
17   Research Notices 1, 1 https://bit.ly/3qt9aG3 [as of Jan. 18, 2021] (hereafter Pharr).)
18   “Unemployment has an adverse effect on health,” which is “still demonstrable when
     social class, poverty, age and pre-existing morbidity are adjusted for.” Wilson &
19
     Walker, Unemployment and health: A review (1993) 107 Pub. Health 153, abstract
20   http://bit.ly/35NdVT1 [as of Jan. 18, 2021].) “The unemployed tend to have higher
21   levels of impaired mental health including depression, anxiety, and stress, as well as
     higher levels of mental health hospital admissions, chronic disease . . . and premature
22   mortality.” (Pharr, at p. 1 http://bit.ly/39jZfeZ; see Linn et al., Effects of Unemployment
23   on Mental and Physical Health (1985) 75 Am. J. of Pub. Health 502, 502
     https://bit.ly/3i24lAt [as of Jan. 18, 2021].) “Unemployment is associated with
24   unhealthy behaviors such as increased alcohol and tobacco consumption and decreased
25   physical activity,” while employment is correlated with “better health, improved self-
26   confidence, self-esteem, and happiness.” (Pharr, at p. 1 http://bit.ly/39jZfeZ.)
     30
        Pharr, supra, at p. 1 http://bit.ly/39jZfeZ.
27   31
        (Clemens et al., What is the effect of unemployment on all-cause mortality? A cohort
28   study using propensity score matching (2015) 25 European J. of Pub. Health 115
     https://bit.ly/3shFYmU [as of Jan. 18, 2021].)
                                                   24
                COMPLAINT FOR DECLARATORY & INJUNCTIVE RELIEF
                               Case 2:21-cv-00370-JAM-JDP Document 1 Filed 02/26/21 Page 25 of 29



 1   estimated “an almost 10% worse health (in absolute terms) from being unemployed
 2   compared to being employed32.” This third study noted other research findings that
 3   unemployment has a negative health effect that extends beyond the period of
 4   unemployment, and concluded that unemployment is “a public health problem.”
 5         105. With respect to the implementation of Newsom’s latest Regional Orders,
 6   Defendants offered no explanation whatsoever to justify the massive social, economic
 7   and health costs to Plaintiff and their business, despite Plaintiff’s willingness and ability
 8   to operate their respective businesses in compliance with CDC-related guidelines.
 9         106. It is unconscionable that Plaintiff and their employees and independent
10   contractors could, in perpetuity, (as Defendants’ Orders have no sunset), face ruinous
11   fines and months of incarceration for attempting to earn a living when there are zero
12   factual or scientific bases that exist so as to support the notion that Plaintiff’s business is
13   responsible for the spread of COVID-19.
14         107. The Excessive Fines Clause “was taken verbatim from the English Bill of
15   Rights of 1689,” United States v. Bajakajian, 524 U.S. 321, 335 (1998), which itself
16   formalized a longstanding English prohibition on disproportionate fines. The Charter of
17   Liberties of Henry I, issued in 1101, stated that “[i]f any of my barons or men shall have
18   committed an offence he shall not give security to the extent of forfeiture of his money,
19   as he did in the time of my father, or of my brother, but according to the measure of the
20   offence so shall he pay . . . .” Sources of English Legal and Constitutional History ¶ 8,
21   at 50 (M. Evans & R. Jack eds. 1984) (emphasis added). Expanding this principle,
22   Magna Carta required that “amercements (the medieval predecessors of fines) should be
23   proportioned to the offense and that they should not deprive a wrongdoer of his
24   livelihood,” Bajakajian, 524 U.S. 335. “A free man shall be amerced for a small fault
25   only according to the measure thereof, and for a great crime according to its magnitude,
26
27   32
        (Norström et al., Does unemployment contribute to poorer health-related quality of
28   life among Swedish adults? (2019) 19 BMC Pub. Health 1, 1 https://bit.ly/38Mcbv8 [as
     of Jan. 18, 2021].)
                                              25
                COMPLAINT FOR DECLARATORY & INJUNCTIVE RELIEF
                               Case 2:21-cv-00370-JAM-JDP Document 1 Filed 02/26/21 Page 26 of 29



 1   saving his position; and in like manner, a merchant saving his trade, and a villein saving
 2   his tillage, if they should fall under Our mercy.” Magna Carta, ch. 20 (1215), in A.
 3   Howard, Magna Carta: Text & Commentary 42 (rev. ed. 1998). Timbs v. Indiana, 139 S.
 4   Ct. 682, 693 (2019).
 5         108. Here, and because Defendants’ underlying Orders are arbitrary and
 6   capricious and lack no rational basis with respect to their stated purposes (i.e. to curb
 7   the spread of COVID-19) as applied to Plaintiff’s business, the punishment set forth in
 8   these Orders for non-compliance is wholly unreasonable and indeed cruel.
 9         109. Plaintiff has no adequate remedy at law and will suffer serious and
10   irreparable harm to their rights unless Defendants Orders are restrained.
11         110. Plaintiff has found it necessary to engage the services of private counsel to
12   vindicate their rights under the law. Plaintiff is therefore entitled to an award of
13   attorney’s fees and costs pursuant to 42 U.S.C. § 1988.
14                                FIFTH CLAIM FOR RELIEF
15
16                Violation of First Amendment Freedom of Assembly Clause
17                                        (42 U.S.C. § 1983)
18                              (By Plaintiff against all Defendants)
19         111. Plaintiff incorporates by reference the allegations in the preceding
20   paragraphs, as if fully set forth herein.
21         112. The Blueprint for a Safer Economy and the Regional Orders, and
22   Defendants’ enforcement thereof violates the First Amendment, both facially and as-
23   applied to Plaintiff. The First Amendment of the Constitution protects the “right of the
24   people peaceably to assemble.” The Freedom of Assembly Clause was incorporated
25   against the states in De Jonge v. Oregon, 299 U.S. 353 (1937).
26         113. “The right of free speech, the right to teach, and the right of assembly are,
27   of course, fundamental rights.” Whitney v. California, 274 U.S. 357, 373 (1927). When
28   a government practice restricts fundamental rights, it is subject to “strict scrutiny” and

                                                 26
                COMPLAINT FOR DECLARATORY & INJUNCTIVE RELIEF
                              Case 2:21-cv-00370-JAM-JDP Document 1 Filed 02/26/21 Page 27 of 29



 1   can be justified only if it furthers a compelling government purpose and, even then,
 2   only if no less restrictive alternative is available. See, e.g., San Antonio Indep. Sch. Dist.
 3   v. Rodriguez, 411 U.S. 1, 16-17 (1973); Dunn v. Blumstein, 405 U.S. 330 (1972).
 4         114. By denying Plaintiff, POMP Salon the ability to conduct their nail, hair
 5   and skin care services through their salons, which not only previously complied with
 6   the State of California’s Orders, but also complies with the CDC guidelines as set forth
 7   herein, Defendants are in violation of the Freedom of Assembly Clause.
 8         115. Defendants cannot meet the no-less-restrictive-alternative test. The CDC’s
 9   social distancing guidelines are appropriate to limit the spread of COVID-19. Imposing
10   more restrictive requirements that target salon establishments such as those of the
11   Plaintiff, while at the same time allowing the entertainment industry, major retailers,
12   grocery stores, marijuana dispensaries and others to operate indoors or outdoors is not
13   the least restrictive means of achieving Defendants’ public safety goals.
14         116. Requiring Plaintiff to abstain from providing nail, hair and skin care
15   services, despite substantial modifications to their existing safety protocols to satisfy the
16   public health interests at stake, violates Plaintiff’s Constitutional right to peaceably
17   assemble.
18         117. Plaintiff has no adequate remedy at law and will suffer serious and
19   irreparable harm to their constitutional rights unless Defendants are enjoined from
20   implementing and enforcing the Orders as applied to Plaintiff.
21         118. Pursuant to 42 U.S.C. §§ 1983 and 1988, Plaintiff is entitled to declaratory
22   relief and temporary, preliminary, and permanent injunctive relief invalidating and
23   restraining enforcement of the Orders.
24         119. Plaintiff has found it necessary to engage the services of private counsel to
25   vindicate their rights under the law. Plaintiff is therefore entitled to an award of
26   attorneys’ fees pursuant to 42 U.S.C. § 1988.
27
28

                                                  27
                 COMPLAINT FOR DECLARATORY & INJUNCTIVE RELIEF
                              Case 2:21-cv-00370-JAM-JDP Document 1 Filed 02/26/21 Page 28 of 29



 1                                      PRAYER FOR RELIEF
 2         WHEREFORE, Plaintiff respectfully requests that this Court enter judgment
 3   against Defendants as follows:
 4         A.     An order and judgment declaring that the Regional Orders and the Blue
 5   Print for A Safer Economy, facially and as-applied to Plaintiff, violated the First, Fifth,
 6   Eighth and Fourteenth Amendments to the U.S. Constitution.
 7         B.     An order and judgment declaring that the Executive Orders—N-25-20, N-
 8   33-20 and N-60-20—facially and as-applied to Plaintiff, violated the Fifth, Eighth and
 9   Fourteenth Amendments to the U.S. Constitution.
10         C.     An order temporarily, preliminarily, and permanently enjoining and
11   prohibiting Defendants from enforcing the Blue Print for a Safer Economy Regional
12   Orders;
13         D.     An order temporarily, preliminarily, and permanently enjoining and
14   prohibiting Defendants from enforcing the Executive Orders;
15         E.     For attorneys’ fees and costs;
16         F.     Such other and further relief as the Court deems appropriate and just.
17
18   Date: February 26, 2021                 GERAGOS & GERAGOS, APC
19
20                                          By: /s/ Mark J. Geragos
                                            MARK J. GERAGOS (SBN: 108325)
21                                          mark@geragos.com
22                                          ALEXANDRA KAZARIAN (SBN: 244494)
23                                          ak@geragos.com
                                            DEV DAS (SBN: 320712)
24                                          dev@geragos.com
25
26                                           DHILLON LAW GROUP INC.
27
28
                                       By: /s/ Harmeet K. Dhillon
                                                   28
                COMPLAINT FOR DECLARATORY & INJUNCTIVE RELIEF
             Case 2:21-cv-00370-JAM-JDP Document 1 Filed 02/26/21 Page 29 of 29



 1                       HARMEET K. DHILLON (SBN: 207873)
                         harmeet@dhillonlaw.com
 2                       MARK P. MEUSER (SBN: 231335)
 3                       mmeuser@dhillonlaw.com
 4
 5                       Attorneys for Plaintiff,
 6                       BK SALONS LLC, a California Limited
                         Liability Company dba POMP SALON;
 7
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                             29
     COMPLAINT FOR DECLARATORY & INJUNCTIVE RELIEF
